DAVIS, Judge,
concurring:
.1 join generally in the court’s opinion but add these words because the problem of legislative history in the case has given me a great deal of difficulty. On the one hand we have the comments of Representatives Eilberg and Sarbanes (important figures in the legislation) in the House debate, plus the fact that LEAA turned those views into a regulation. On the other hand, we have all the materials, including the statute’s text, marshalled in the court’s opinion. How to choose?
I assume, first of all, that in all probability Congressmen Eilberg and Sarbanes were quite deliberate when they said that gross negligence would bar coverage. It does not seem to me a slip of the tongue or an inadvertent phrasing (except perhaps for the mixing up of gross negligence and *179negligence). Nevertheless I agree with the court that these comments are outweighed. First, this floor conversation took place in the House debate, just before acceptance of the conference committee report, and was not reflected in any of the committee reports. Second, there is no indication that the Senate knew or accepted this belated version of the bill’s meaning (see my concurring opinion in Alyeska Pipeline Service Co. v. United States, 224 Ct. Cl. 240, 263, 624 F. 2d 1005, 1018 (1980)). Third, the Senate materials do not suggest in any way that gross negligence was excluded from "line of duty” if the officer was otherwise acting within his line of duty. Fourth, the text of the statute and the other authoritative House materials (aside from the Eilberg-Sarbanes comments) do not suggest the exclusion of gross negligence from "line of duty,” but rather the opposite (especially the comparison to military "line of duty” and worker’s compensation). Fifth, there was no agreement in the House that the Eilberg-Sarbanes colloquy settled the meaning of the law; Congressman Wiggins seemed to think it did while Congressman Brown appeared dissatisfied. In the end, I conclude with the court that this last-minute, single House attempt to construe the bill cannot prevail against the other indicia of congressional intent, including the precise words of the statute and the committee reports. Contrast my dissent in Hart v. United States, 218 Ct. Cl. 212,585 F.2d 1025 (1978).